   8:20-cv-00022-RFR-CRZ Doc # 8 Filed: 04/27/20 Page 1 of 2 - Page ID # 41



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

BMO HARRIS BANK N.A.,

                     Plaintiff,                             8:20CV22

       vs.
                                                   ORDER TO SHOW CAUSE
JUST WASTE, INC., JEFF WALTERS,
and BECKY WALTERS,

                     Defendants.


      This matter comes before the court after a review of the docket and pursuant
to NECivR 41.2, which states in relevant part: “At any time, a case not being
prosecuted with reasonable diligence may be dismissed for lack of prosecution.”


      This complaint was filed on January 15, 2020. (Filing No. 1). Plaintiff filed
return of service indicating personal service on Defendant Becky Walters on
January 17, 2020. (Filing No. 7). Plaintiff also filed return of service indicating
residential service on Defendant Jeff Walters on January 17, 2020, by leaving
copies with Becky Walters, Jeff Walters’ spouse. (Filing No. 6). These defendants
have failed to timely answer or otherwise respond to the complaint. Plaintiff has a
duty to prosecute the case and may, for example, seek default in accordance with
the applicable rules or take other action as appropriate.


      In addition, pursuant to the court’s rules, a complaint must be served within
90 days of filing the lawsuit. Plaintiff has not filed a return of service indicating
service on Defendant Just Waste, Inc., and Defendant Just Waste, Inc. has not
voluntarily appeared.


      Accordingly,
8:20-cv-00022-RFR-CRZ Doc # 8 Filed: 04/27/20 Page 2 of 2 - Page ID # 42




  IT IS ORDERED that Plaintiff shall have until May 11, 2020 to:

  1) Show cause why the claims against Defendants Becky Walters and Jeff
     Walters should not be dismissed pursuant to NECivR 41.2 for want of
     prosecution. The failure to timely comply with this order may result in
     dismissal of the claims against Becky Walters and Jeff Walters without
     further notice.

  2) Show cause why the claims against Defendant Just Waste, Inc. should
     not be dismissed pursuant to Federal Rule of Civil Procedure 4(m) or for
     want of prosecution. The failure to timely comply with this order may
     result in dismissal of the claims against Just Waste, Inc. without further
     notice.


  Dated this 27th day of April, 2020.

                                        BY THE COURT:

                                        s/ Cheryl R. Zwart
                                        United States Magistrate Judge
